Title: From George Washington to William Deakins, Jr., 13 August 1792
From: Washington, George
To: Deakins, William Jr.

 

Sir,
Mount Vernon Augt 13th 1792.

The letter herewith enclosed is left open for your private perusal, and transmission. Two motives prompt me to this measure—the first is, the christian name of a Mr Jones, high sheriff of Montgomery County, the person intended to be associated with your brother in the business referred to them in the said letter, was unknown to Colo. Mercer and myself: the second, that before his name should be inserted, I might be ascertained from some person in whom I could place confidence—that Mr Jones is a gentleman of good character—not interested in fixing the price at more than the land would actually sell at for ready money; & who will decide impartially between Colo. Mercer & myself; for it is to be considered by these Gentlemen, that it is to all intents & purposes a ready money bargain.
I made choice of your brother Colo. Francis Deakins, to say what the Cash price of the Land shall be. Mr Jones was the choice of Colo. Mercer, but his name by consent was to be withheld for the reasons above mentioned, as I had never heard of the Gentleman until he was brought forward on this occasion.
I do not wish to delay the insertion of his name until I hear from you: on the contrary, if in your opinion Mr Jones comes under the description I have required, I pray you to add his name to that of your Brother’s, in the enclosed Letter, then seal, direct & forward it to the latter, that the business may be brought to a close as soon as it can be with convenience. I am, Sir, &c. &c.

G: Washington.

